DETAILED ACTION
This Office Action is responsive to the application filed on April 14, 2019. Claims 1-20 are pending. Claims 16-17, 19-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention II (Claims 1-15, 18) in the reply filed on April 30, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to search Inventions I-III together. This is not found persuasive. Regarding Applicant’s traversal regarding claim 1 with respect to claim 19, it is noted that Invention III (Claim 19) is directed to a method classified in F02C 9/18 (e.g., Claim 19 requires “communicating the second compressed air portion to the turbine to generate electrical power with the power module”); Invention I is directed to apparatus classified in F02C 7/06 that does not require searching F02C 9/18 and Invention II is directed to apparatus classified in B64C 2201/04 that does not require searching F02C 9/18. Pursuant to MPEP § 808.02, Inventions I-III require searching different classes and subclasses, as set forth in the requirement. This shows each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. See MPEP § 808.02 (A). Additionally, each of Inventions I-III necessitates employing different search strategies, queries, and/or search terms. A search for one of the inventions is not likely to result in finding art pertinent to the other. See MPEP § 808.02 (C). The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “regenerative compressor wheel” and “crossover” must be shown or the feature(s) canceled from the claim(s). No new matter will be permitted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 180 (crossover), 182 (regenerative compressor wheel). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 188.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  “between turbine” appears in error for – between the turbine --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-15 and 18, the recitations of “regenerative compressor wheel” (emphasis added) render the claim indefinite. The “regenerative” is subjective and functional in nature with respect to the claimed compressor wheel, leaving the claim language without an objective boundary. The specification fails to supply a reasonably clear understanding/definition of the term.   
One of ordinary skill in the art would know from the claim terms what structure(s) are encompassed by the claim. The language “regenerative” fails to set forth a well-defined boundary of the invention and there is not a clear-cut indication of the scope of the subject matter covered by the claim. Moreover, the “regenerative compressor wheel” described in the specification as corresponding to reference character 182; however, this reference character is not included in the figures and fails to assist in ascertaining the scope of the subject matter covered by the claim. For example, it is not clear if “regenerative compressor wheel” encompasses axial/radial/centrifugal compressor wheels that form part of a heat exchange cycle utilized waste heat. See e.g., 2017/0159564 and 20010025478. 





Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
5,899,673
“BOSELY”
2010/0219638
“GOZDAWA”
5,364,228
“HENNING”
2018/0156112
“MOHSENI”
9,976,564
“BUECHE”
10,641,123
“NARCUS”
5,497,615
“NOE”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOSELY.  
Re Claim 1, BOSELY teaches a power module [compressor/turbine permanent magnet motor/generator 55], comprising: a turbine [63] arranged along a rotation axis; an interconnect shaft [60] fixed in rotation relative to the turbine; and a compressor with a regenerative compressor wheel [64] fixed in rotation relative to the interconnect shaft supported for rotation with the turbine about the rotation axis (Figs. 11-13, 9:22 to 10:38, 11:52 to 12:14, 1:34-55). NOTE: impellers 63, See 1:34-55 and 11:52 to 12:14
Re Claim 15, BOSELY teaches the power module as recited in claim 1, further comprising an outlet port in fluid communication with the regenerative compressor wheel, the outlet port defined by the power module between the regenerative compressor wheel and the turbine [annotated below].

    PNG
    media_image1.png
    624
    881
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over GOZDAWA in view of HENNING.  
Re Claim 1, GOZDAWA teaches a power module (Figs. 1A), comprising: a turbine 3 arranged along a rotation axis; an interconnect shaft [rotor 4, 5, 6] fixed in rotation relative to the turbine; and a compressor 1 with a compressor wheel [impeller of compressor 1] fixed in rotation regenerative compressor wheel. 
HENNING teaches a compressor with a regenerative compressor wheel 40 (Fig. 6, 5:65 to 6:33; the compressor rotor includes chamber blades for forming a side channel compressor). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the compressor wheel of GOZDAWA such that it is a regenerative compressor wheel as taught by HENNING, in order to provide a compressor of high flow/pressure ratio (HENNING 2:19 to 3:18). 
Re Claim 2, GOZDAWA in view of HENNING teaches the power module as recited in claim 1. GOZDAWA further teaches a permanent magnet generator [5, 9] operably connected to the turbine and arranged axially between the turbine and the regenerative compressor wheel (Fig. 1A, ¶¶0047-0048).
Re Claims 5-6, GOZDAWA in view of HENNING teaches the power module as recited in claim 1. GOZDAWA further teaches an air bearing [7 or 8] arranged axially between turbine and the regenerative compressor wheel, the air bearing supporting the turbine and the regenerative compressor wheel for rotation about the rotation axis wherein the air bearing is in fluid communication with the regenerative compressor wheel to receive a flow of compressed air from the regenerative compressor wheel (¶¶0018-0020, 0047).  
Re Claim 8, GOZDAWA in view of HENNING teaches the power module as recited in claim 1 as discussed above. However, GOZDAWA in view of HENNING as discussed so far fails to teach a radial compressor in fluid communication with the regenerative compressor wheel, the radial compressor arranged on a side of the regenerative compressor wheel axially opposite the turbine.  
HENNING further teaches the compressor may be multi-stage connected in series, wherein each stage would include a regenerative compressor wheel (forming side channel In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI (B). In the instant case, providing two compressor stages (each having a radial compressor/regenerative compressor wheel) in series as taught by HENNING would have predictably increased pressure across two stages in an expected manner (HENNING 6:3-19). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the compressor such that it is multi-stage as further taught by HENNING, such that a radial compressor (of the first stage) in fluid communication with the regenerative compressor wheel (of the second stage), the radial compressor arranged on a side of the regenerative compressor wheel axially opposite the turbine, for the reasons discussed in claim 1 above. 
Re Claim 11, GOZDAWA in view of HENNING teaches the power module as recited in claim 1 as discussed above. GOZDAWA further teaches a gas generator 2 fluidly coupling the regenerative compressor wheel to the turbine (¶¶0046-0048).  
Re Claim 14, GOZDAWA in view of HENNING teaches the power module as recited in claim 1 as discussed above. GOZDAWA further teaches wherein the turbine includes a single turbine stage (Fig. 7, ¶¶0065-0066). 
Re Claim 15, GOZDAWA in view of HENNING teaches the power module as recited in claim 1 as discussed above. GOZDAWA further teaches an outlet port [bore or armature] in fluid communication with the regenerative compressor wheel, the outlet port defined by the power module between the regenerative compressor wheel and the turbine (GOZDAWA ¶0078; see also ¶¶0074-0077).



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over GOZDAWA in view of HENNING as applied above, further in view of MOHSENI. 
Re Claim 3, GOZDAWA in view of HENNING teaches the power module as recited in claim 2, but fails to teach, further comprising one or more permanent magnet fixed relative to the interconnect shaft.  
MOHSENI teaches one or more permanent magnet 19 fixed relative to an interconnect shaft 16 (¶0025). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power module of GOZDAWA in view of HENNING further comprising one or more permanent magnet fixed relative to the interconnect shaft as taught by MOHSENI, in order to generate power while cooling the generator rotor (¶¶0025-0026, 0037-0038). 
Re Claim 4, GOZDAWA in view of HENNING teaches the power module as recited in claim 2, but fails to teach, further comprising a stator coil or winding arranged radially outward of the interconnect shaft and in fluid communication with the regenerative compressor wheel to receive coolant therefrom.  
MOHSENI teaches a stator coil or winding 20 arranged radially outward of an interconnect shaft 16 and in fluid communication with a compressor wheel 7 to receive coolant therefrom (¶¶0036-0038). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the module of GOZDAWA in view of HENNING such that a stator coil or winding  is arranged radially outward of the interconnect shaft  and in fluid communication with the regenerative compressor wheel to receive coolant therefrom, in order to generate power while cooling the generator rotor (¶¶0025-0026, 0036-0038).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GOZDAWA in view of HENNING as applied above, further in view of BUECHE. 
Re Claim 9, GOZDAWA in view of HENNING teaches the power module as recited in claim 8 as discussed above, the radial compressor being of the first stage and the regenerative 
BUECHE teaches a compressor 10 having a diffuser 25 arranged axially between a first compressor stage 11 and second compressor stage 12 connected in series (consonant with axially between the radial compressor and the regenerative compressor wheel in GOZDAWA in view of HENNING as discussed above). See BUECHE 3:6-46. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power module of GOZDAWA in view of HENNING such that it includes a diffuser arranged axially between the radial compressor (of the first compressor stage) and the regenerative compressor wheel (of the second compressor stage), in order to convert kinetic energy into pressure and provide the opportunity to remove cooling flow at high pressure from a location downstream thereof with low contamination (1:40-52, 1:56 to 2:20, 3:12-25)
Re Claim 10, GOZDAWA in view of HENNING teaches the power module as recited in claim 8 as discussed above, the radial compressor (being that of the first stage of the compressor) and the regenerative compressor wheel (being that of the second stage of the compressor) as discussed in claim 8 above. GOZDAWA further teaches a permanent magnet generator [5, 9] operably associated with the turbine (¶¶0047, 0049). However, GOZDAWA in view of HENNING as discussed so far fails to teach a crossover arranged between the radial compressor and the regenerative compressor wheel.   
BUECHE teaches a compressor 10 having a crossover 26 arranged between a first compressor stage and a second compressor stage (consonant with between the radial compressor of the first stage and the regenerative compressor wheel of the second stage in GOZDAWA in view of HENNING as discussed above), the crossover fluidly coupling the first compressor stage (consonant with the radial and side-channel compressor of the first stage in GOZDAWA in view of HENNING as discussed above) with a drive 14 (consonant with the See BUECHE Figs. 1-2, 3:19-68. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the module of GOZDAWA in view of HENNING such that a crossover is arranged between the radial compressor and the regenerative compressor wheel, the crossover fluidly coupling the radial compressor (and regenerative compressor wheel) of the first compressor stage with the permanent magnet generator operably associated with the turbine, in order to remove cooling flow at high pressure with low contamination (BUECHE 1:40-52, 1:56 to 2:20, 3:12-25)
Claims 12-13 and rejected under 35 U.S.C. 103 as being unpatentable over GOZDAWA in view of HENNING as applied above, further in view of NOE. 
Re Claim 12, GOZDAWA in view of HENNING teaches the power module as recited in claim 11 as discussed above, but as discussed so far fails to teach a fuel module in fluid communication with the gas generator, the fuel module comprising: a charge of liquid fuel contained within a fuel pressure vessel; and a charge of compressed gas in fluid communication with the turbine through the fuel pressure vessel, the charge of compressed gas pressurizing the charge of liquid fuel. 
	NOE teaches a fuel module in fluid communication with a gas generator 700, the fuel module comprising: a charge of liquid fuel contained within a fuel pressure vessel [fuel tank]; and a charge of compressed gas [compressed air] in fluid communication with a turbine 400 through the fuel pressure vessel, the charge of compressed gas pressurizing the charge of liquid fuel (6:50-66, 13:54-67). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the module such that it includes a fuel module in fluid communication with the gas generator, the fuel module comprising: a charge of liquid fuel contained within a fuel pressure vessel; and a charge of compressed gas in fluid communication with a turbine through the fuel pressure vessel, the 
Re Claim 13, GOZDAWA in view of HENNING teaches the power module as recited in claim 11 as discussed above, but as discussed so far fails to teach wherein the turbine is a micro turbine or an impulse turbine.
NOE teaches it was advantages to provide small power modules (1:5-11), and provides evidence micro turbines were known in the art (“Other publications”, p. 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide power module as a small gas turbine as taught by NOE, wherein the turbine is a micro turbine (e.g., such as turbine 400 of NOE), to provide a compact power module (NOE 1:5-11). Additionally, it has been held that limitations relating to the general size of an object is not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See MPEP § 2144.04 IV (A).
Claims 1, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NARCUS in view of HENNING. 
Re Claim 1, NARCUS teaches a power module (Figs. 1-2), comprising: a turbine 12 arranged along a rotation axis; an interconnect shaft 14 fixed in rotation relative to the turbine; and a compressor [11, 31] with a compressor wheel 31 fixed in rotation relative to the interconnect shaft supported for rotation with the turbine about the rotation axis (2:4-37). However, NARCUS fails to teach expressly teach the compressor wheel is a regenerative compressor wheel. 
HENNING teaches a compressor with a regenerative compressor wheel 40 (Fig. 6, 5:65 to 6:33; the compressor rotor includes chamber blades for forming a side channel compressor). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the compressor wheel of NARCUS such that it is a regenerative compressor wheel as taught by HENNING, in order to provide high flow/pressure ratio for the compressor (HENNING 2:19 to 3:18). 
Re Claim 5, NARCUS in view of HENNING teaches the power module as recited in claim 1. NARCUS further teaches an air bearing 25 arranged axially between turbine and the regenerative compressor wheel, the air bearing supporting the turbine and the regenerative compressor wheel for rotation about the rotation axis (2:14-37).  
Re Claim 18, NARCUS in view of HENNING teaches the power module as recited in claim 1 as discussed above. NARCUS further teaches unmanned aerial vehicle [UAV], comprising the power module, the UAV comprises: an airframe carrying an electrical load (1:20-60); wherein the power module Figs. 1-2) is carried by the unmanned aerial vehicle and is electrically connected to the electrical load (1:32-51); and a fuel module in fluid communication with the power module (1:35-51, 2:14-18).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NARCUS in view of HENNING as applied above, further in view of MOHSENI.
Re Claim 7, NARCUS in view of HENNING teaches the power module as recited in claim 5. NARCUS further teaches the air bearing is a first air bearing and further comprising: a second air bearing 24 supporting the turbine and the regenerative compressor wheel for rotation about the rotation axis; and a generator [rotor 21, stator 22] arranged axially between the first air bearing and the second air bearing, wherein the second air bearing is in fluid communication with the regenerative compressor wheel through both the first air bearing and the generator (2:14-37). However, NARCUS fails to teach the generator is a permanent magnet generator. 
	MOHSENI teaches a permanent magnet generator 18 arranged axially between bearings 17 (¶¶0025-0026, 0037-0038). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the generator as a permanent magnet generator, it has been held that [when] all the claimed elements were known in the prior art (in the instant case, a permanent magnet generator) and one skilled in the art could have combined the elements as claimed by known methods (cooled an supported between bearings) with no change in their respective functions (generating electricity), and the combination would KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 11, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741